Citation Nr: 9923462	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-45 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 1997, the Board remanded this case to the 
RO.  At that time, it was noted that the veteran was rasing 
an additional claim.  This claim was adjudicated by the RO in 
a March 1998 rating decision.  The veteran was provided a 
copy of this decision that month.  A notice of disagreement 
with this decision has not been received.  In this regard, it 
is important to note that a second substantive appeal 
submitted by the veteran in May 1998 made reference solely to 
the supplemental statement of the case and the supplemental 
statement of the case made reference solely to the issue of 
service connection for the residuals of a closed head injury.  
Accordingly, the issue addressed in the March 1998 rating 
decision is not before the Board at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991) and 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1998).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the second substantive appeal dated May 1998 and received 
after the Board's remand of the case to the RO, the veteran 
requested a hearing before a Member of the Board at the RO.  
Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Denver, Colorado, in the order 
that this request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


